ORDER
PER CURIAM:
Original proceeding. Relator by petition applies for an appropriate writ to allow him to be admitted to bail pending his appeal to this Court. Counsel was heard ex parte and the matter taken under consideration.
The Court now being advised it would appear that relator is entitled to be released upon bail, and this Court determines that such bail bond shall be in the amount of $7,500.00. Such bail bond shall be furnished to the Honorable Alfred B. Coate, district judge at Forsyth, Montana, for approval as to form, sureties, amount, terms and conditions, and it is further ordered that said district judge may impose such other restrictions and conditions as to him appear appropriate in the premises.